Citation Nr: 0736396	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-40 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for mild degenerative discogenic changes at L5-S1, with disc 
space narrowing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

	
INTRODUCTION

The veteran had active service from June 1987 until November 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2004 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran's mild degenerative discogenic changes at L5-S1, 
with disc space narrowing, is manifested with pain and is not 
productive of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
spine disability have not been approximated. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010, 5235-
5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has also satisfied its duty to assist the veteran in the 
development of the claim.  All necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records from The Imaging Center of Pensacola, Inc. and 
K.R.D., PA-C, and R.D.F., M.D.  The appellant was afforded a 
VA medical examination on April 26, 2004.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law and Procedural History

Service connection for mild degenerative discogenic changes 
at L5-S1, with disc space narrowing, was granted in December 
1998, with a 10 percent rating evaluation under Diagnostic 
Code 5010-5292.  The 10 percent evaluation was continued in 
January 2000 and June 2004 rating decisions.  A de novo 
review of the claim continued the 10 percent evaluation in 
October 2004.  The Board notes that prior to the veteran's 
claim for a higher disability rating, VA promulgated new 
regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003 and codified at 38 C.F.R. 
pt. 4. The amendments renumbered the diagnostic codes and 
created a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms. The new regulations are 
thus applicable in the present claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).   

Traumatic arthritis substantiated by X-ray findings, under 
Diagnostic Code 5010, is to be rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. According to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Lumbar spine disabilities are thus rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation 
can be assigned under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Diagnostic 
Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater that 60 degrees, but not greater that 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height. A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca, supra. 

Spine  Claim

The evidence for consideration includes various VA outpatient 
treatment records, private medical records and an April 2004 
VA examination.  The veteran essentially contends that his 
service-connected spine disability warrants a higher rating 
evaluation.  After considering the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence is against the claim and the appeal will be 
denied.  

Private medical records from The Imaging Center of Pensacola, 
Inc. have been associated with the claims file.  An October 
2003 X-ray found the interspaces of L4-5 and L5-S1 to be 
mildly narrowed.  No other fracture or acute findings were 
found.  

According to an October 2003 encounter note from the 
veteran's workers' compensation physician's assistant, 
K.R.D., the veteran had a work-related back strain in October 
2003.  The veteran complained of pain in the lumbosacral area 
with mild gluteal radiculopathy to the left, but no pain with 
ambulation.  The veteran was found to have low back pain, was 
placed on light in-shore duty for three weeks and was 
prescribed pain medication.  In November 2003, the veteran 
was examined by his workers' compensation physician R.F.D., 
M.D. and he denied motor weakness and trouble with his bowel 
or bladder.  The veteran stated that he was ready to return 
to full duty.  The veteran's back was normal to inspection 
and palpation.  Full range of motion was found, with minimal 
pain.  A negative straight leg test was performed.  Strength, 
sensation, and reflexes were intact.  The examiner assessed 
an exacerbation of degenerative disc disease of the back and 
returned the veteran to full duty.

A February 2004 VA outpatient treatment record indicates that 
the veteran complained of low back pain, which occurred from 
time to time.  The examiner found the veteran to have grossly 
intact muscle strength in all extremities.  A low back 
examination was performed and found to be normal.  The 
veteran was assessed as having chronic low back pain.

A VA examination was provided to the veteran in April 2004.  
The veteran reported a dull achy pain in the lower back with 
stiffness, but denied acute flare-ups associated with his 
back.  Radiation to the lower extremity was also denied.  No 
bladder or bowel dysfunction was reported.  The veteran had 
no limitations on how far he could walk and has had a very 
limited influence on his occupation and daily activities.  

The April 2004 VA examiner found the veteran to show no 
palpable tenderness throughout the back and no muscle 
tenderness.  The veteran's range of motion included forward 
flexion of 90 degrees, extension of 30 degrees, left and 
right lateral flexion of 30 degrees, and left and right 
lateral rotation of 45 degrees.  Repetitive motion did not 
affect range of motion.  No neurological deficit to the lower 
extremity was found.  No incapacitating episodes, spasms or 
weakness were associated with the back.  X-rays of the back 
were read as normal, while a MRI revealed degenerative 
changes involving L5 and S1.  Broad disc bulges at L3-4, L4-5 
and L5-S1 were also found, without nerve impingement.  The 
examiner found the veteran to have low back pain secondary to 
degenerative disc changes and bulging discs involving the 
lumbar spine.

The medical evidence of record does not show that the 
veteran's service-connected back symptoms meet the criteria 
for the next higher 20 percent rating.  The evidence shows 
that forward flexion of the thoracolumbar spine was found to 
be greater than 60 degrees.  The combined range of motion of 
the thoracolumbar spine was greater than 120 degrees.  Muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is not found in the evidence.

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7. The veteran has reported 
chronic pain and limited range of motion.  However, he did 
not report pain with repetition or a restriction on the 
ability to walk when examined in April 2004.  The veteran 
also denied flare-ups of symptomatology.  After his October 
2003 work-related back injury, the veteran reported that he 
was able to return to full duty by November 2003.  The 
veteran's functional impairment as a result of flareups of 
symptomatology does not warrant a greater disability 
evaluation. 

The Board must evaluate any associated objective neurological 
abnormalities under an appropriate diagnostic code. Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes as 
noted above will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 38 
C.F.R. § 4.123 (2007) (note 1).

The veteran's claim may be evaluated under the neurological 
code pertaining to the sciatic nerve, Diagnostic Code 8520. 
Under this code a 10 percent rating is assigned when there is 
evidence of mild incomplete paralysis.  See 38 C.F.R. § 
4.124, Diagnostic Codes 8520. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.

In this case, the veteran reported radiating pain to his left 
leg to VA; however, he denied radiation to the lower 
extremity in his April 2004 VA examination. The February 2004 
VA outpatient treatment record noted grossly intact muscle 
strength in all extremities and the November 2003 record 
found a negative straight leg raise.  The April 2004 VA 
examiner found no neurological deficit to the lower 
extremity.  Additionally, other symptoms, such as bowel or 
bladder dysfunction have been denied; thus, there is no other 
potential compensable rating applicable. For these reasons, 
the Board finds that a rating of 10 percent for neurological 
involvement attributable to the veteran's low back disability 
is not warranted.

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require an incapacitating 
episode of a total duration of at least two weeks but less 
than four weeks during the past 12 months, with an 
"incapacitating episode" defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a (2007).

The veteran has not reported periods of bed rest, other than 
the reports of light duty after his October 2003 work-related 
injury.  No evidence shows that the veteran had 
incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for his service-connected back 
disability. There is also no evidence that the veteran was 
ever hospitalized for his disability. The physician-
prescribed bed rest and treatment is the defining criteria 
for a rating increase for intervertebral disc syndrome. 
Therefore, a rating of 20 percent is not warranted for 
intervertebral disc syndrome based on the number of 
incapacitating episodes.

There is also no evidence that warrants referral of the 
veteran's claim for extraschedular consideration. There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to his back disability, and he 
continues to work. Accordingly, the claim will not be 
referred for extraschedular consideration. See 38 C.F.R. § 
3.321(b)(1) (2007).

The Board finds that the evidence does not support a higher 
rating evaluation.  As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). Therefore, a grant of 
a disability rating in excess of 10 percent for mild 
degenerative discogenic changes at L5-S1, with disc space 
narrowing, is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for mild degenerative discogenic changes at L5-S1, with disc 
space narrowing, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


